Case 1:19-cr-10080-NMG Document 2000-1 Filed 07/30/21 Page 1 of 6




                      EXHIBIT A
                        Case 1:19-cr-10080-NMG Document 2000-1 Filed 07/30/21 Page 2 of 6

                                                                        - 1 of 5 -
FD-302 (Rev. 5-8-10)

                                                  FEDERAL BUREAU OF INVESTIGATION




                                                                                                                        Date of entry       09/22/2020



            NITYA VELAKACHARLA (VELAKACHARLA) was interviewed over the telephone.
        Present for the interview was IRS-CI Special Agent Elizabeth Keating, FBI
        Special Agent Kaitlyn Cedrone, AUSA Eric Rosen, and AUSA Justin O'Connell.
        After being advised of the identity of the interviewing Agents and the
        nature of the interview, VELAKACHARLA provided the following information:

           VELAKACHARLA was born in New Jersey and moved to Hong Kong in 2016. She
        is a United States citizen and does not have citizenship in Hong Kong. She
        spent approximately 15 years living in Hong Kong. VELAKACHARLA attended the
        Hong Kong International School (HKIS) from 2nd to 12th grade and graduated
        high school in June 2017. VELAKACHARLA played basketball all through her
        schooling. She applied to U.S universities.

           VELAKACHARLA's first year at BROWN UNIVERSITY (BROWN) was in the Fall of
        2017. She is a senior and will be graduating in May 2021. She is majoring in
        Economics and Literary Arts. Her plan is to move and work in New York after
        graduation.

           VELAKACHARLA played a lot of basketball when she was at HKIS. She started
        playing basketball in middle school. She made the varsity basketball team
        her freshman year of high school. VELAKACHARLA was captain of the varsity
        basketball team during her junior and senior years of high school. She
        played in local tournaments and in the China Conference against different
        international schools. VELAKACHARLA believed that HKIS was the best team in
        the Asian Pacific (A-Pac) conference.

           VELAKACHARLA did not play basketball at BROWN. She looked at                                                                    colleges
        with Division III basketball programs when applying to college.                                                                    VELAKACHARLA
        dreamed about going to BROWN so when she was accepted, she gave                                                                    up
        basketball to attend BROWN. She was not recruited for the BROWN                                                                    basketball
        team. She didn't even try to play basketball at BROWN.




   Investigation on    09/16/2020           at   Boston, Massachusetts, United States (Phone)

   File #                                                                                                                   Date drafted   09/17/2020

   by   KEATING ELIZABETH ANNE, Kaitlyn Cedrone
  This document contains neither recommendations nor conclusions of the FBI. It is the property of the FBI and is loaned to your agency; it and its contents are not
  to be distributed outside your agency.
                                                                                                                                    SINGER-VOL032-000444
                  Case 1:19-cr-10080-NMG Document 2000-1 Filed 07/30/21 Page 3 of 6
FD-302a (Rev. 5-8-10)




Continuation of FD-302 of   (U) Interview of Nitya Velakacharla   , On   09/16/2020   , Page   2 of 5




             Basketball in Asia is different than basketball in the U.S. Basketball
          players in Asia are Division III level type players. VELAKACHARLA knows of
          one student from HKIS that was recruited for a Division I college basketball
          program. During VELAKACHARLA's freshman year at HKIS a senior was recruited
          to play basketball at RICE UNIVERSITY. It is very uncommon for Division I
          colleges to recruit basketball players from HKIS.

             Hong Kong Basketball Academy (HKBA) is a practice league that lots of
          kids join and play. VELAKACHARLA did not play for HKBA.
          VELAKACHARLA knew SABRINA ABDELAZIZ (ABDELAZIZ), but not that well.
          ABDELAZIZ was on the junior varsity basketball team when she was a freshman.
          A few of VELAKACHARLA's friends were on the junior varsity basketball team
          with ABDELAZIZ. VELAKACHARLA was never on the same basketball team as
          ABDELAZIZ. ABDELAZIZ is one year younger than VELAKACHARLA. ABDELAZIZ was
          not on the varsity basketball team when VELAKACHARLA was on the team.

             Junior varsity players are not as good as varsity players. VELAKACHARLA
          saw ABDELAZIZ play at practice sessions and at the China Cup tournament. The
          junior varsity and varsity teams participated in the China Cup tournament.

             VELAKACHARLA is 5 feet 10 ½ inches tall and ABDELAZIZ is similar in
          height. ABDELAZIZ is approximately 5 feet 9 inches to 5 feet 10 inches tall.
          VELAKACHARLA's friend told her that ABDELAZIZ got into the UNIVERSITY OF
          SOUTHERN CALIFORNIA (USC). After the college admissions scandal was in the
          media, VELAKACHARLA heard rumors about how ABDELAZIZ got into USC. It did
          not seem logical that ABDELAZIZ got into USC because her grades were not at
          the academic level for USC.

             VELAKACHARLA's friends were in ABDELAZIZ's grade and it was common
          knowledge that ABDELAZIZ was not at the academic level to be admitted to
          USC. VELAKACHARLA knew that ABDELAZIZ's father was wealthy and she thought
          that he spent money to get ABDELAZIZ into USC. A lot of students from HKIS
          with better grades and higher academic standards than ABDELAZIZ applied to
          USC and did not get in. ABDELAZIZ did not tell anyone that she was being
          recruited by the USC basketball team.

          (Agent Note- VELAKACHARLA reviewed documents bates stamped SINGER-00376722-
          email dated July 27, 2017 and a photograph.)

               VELAKACHARLA recognized the player wearing the blue #7 jersey as RACHEL
                                                                            SINGER-VOL032-000445
                  Case 1:19-cr-10080-NMG Document 2000-1 Filed 07/30/21 Page 4 of 6
FD-302a (Rev. 5-8-10)




Continuation of FD-302 of   (U) Interview of Nitya Velakacharla   , On   09/16/2020    , Page   3 of 5




          SIH (SIH). SIH was on the varsity team for two years after playing on the
          junior varsity team. VELAKACHARLA recognized the player wearing the blue #10
          jersey as MEGAN KOCH (KOCH). KOCH played two years on the junior varsity
          team and two years on the varsity team. ABDELAZIZ was the player shooting
          the basketball. In the background was junior varsity basketball coach SCOTT
          EWING. The photograph was from a junior varsity China Cup tournament
          basketball game. The gym may be at the INTERNATIONAL SCHOOL OF BEIJING.

          (Agent Note- VELAKACHARLA reviewed documents bates stamped SINGER-00376725-
          email dated July 27, 2017and a photograph.)

             They played against a team called the Tigers. The girl dribbling the
          basketball was SHAYLA SANDEVAL(SANDEVAL). SANDEVAL played junior varsity
          basketball. SIH was in the background of the photograph. ABDELAZIZ was not
          in the picture. The photograph was from a junior varsity China Cup
          tournament basketball game.

          (Agent Note- VELAKACHARLA reviewed documents bates stamped SINGER-00376731-
          email dated July 27, 2017 and a photograph.)

             VELAKACHARLA recognized the people in the team photograph. This was a
          photograph of the junior varsity basketball team during VELAKACHARLA's
          sophomore year of high school. ABDELAZIZ was a freshman. ABDELAZIZ was
          wearing the #1 jersey and was standing in the back row toward the right.

          (Agent Note- VELAKACHARLA reviewed documents bates stamped SINGER-00014028-
          email dated August 8, 2017 and an ABDELAZIZ profile.)

             VELAKACHARLA did not see ABDELAZIZ in the profile picture.               The person in
          the profile picture was SANDEVAL.

          (Agent Note- VELAKACHARLA reviewed the accolades listed under Hong Kong
          International School Basketball and Hong Kong Basketball Academy on page 2
          of document bates stamped SINGER-00014028.)

             ABDELAZIZ did not play the point guard position. ABDELAZIZ played the
          forward position.

               ABDELAZIZ was not a team captain.

               The Holiday Basketball Tournament was a local tournament that invited
                                                                            SINGER-VOL032-000446
                  Case 1:19-cr-10080-NMG Document 2000-1 Filed 07/30/21 Page 5 of 6

FD-302a (Rev. 5-8-10)




Continuation of FD-302 of   (U) Interview of Nitya Velakacharla   , On   09/16/2020    , Page   4 of 5




          schools from Singapore to participate. Only varsity teams played at the
          Holiday Basketball Tournament. This did not apply to ABDELAZIZ because she
          was not on the varsity team.

               VELAKACHARLA thinks that the junior varsity team won the 2016 China Cup.

             The Asia Pacific Activities Conference was only for the varsity team. It
          is probably untrue that ABDELAZIZ played in the finals.

             The International School Sports Federation of Hong Kong (ISSFHK)is a
          league that plays against local sports teams in Hong Kong. They do not play
          against international schools. The junior varsity team plays in the league.
          VELAKACHARLA does not know what the select team is. VELAKACHARLA does not
          think that ABDELAZIZ played on the select team. VELAKACHARLA doesn't think
          there is a select team. Varsity all star is when one or two varsity players
          are selected as MVP s of the conference. ABDELAZIZ was not on the varsity
          team.

               VELAKACHARLA does not know what ABDELAZIZ's season average was.

             VELAKACHARLA does not know if ABDELAZIZ participated in the Hong Kong
          Basketball Academy (HKBA). VELAKACHARLA does not know if ABDELAZIZ
          participated in the HKBA. ABDELAZIZ was not a point guard. VELAKACHARLA does
          not know if the rest of the information is correct.

             VELAKACHARLA does not remember if ABDELAZIZ was a starter on the junior
          varsity basketball team. SANDEVAL attends BOSTON UNIVERSITY. SANDEVAL
          graduated from HKIS in 2017. VELAKACHARLA did not talk to SANDEVAL about
          ABDELAZIZ.

          (Agent Note- VELAKACHARLA reviewed page 1 and page 12 of the HKIS student
          newspaper.)

             VELAKACHARLA was the player wearing the #5 jersey in the photograph on
          the top right of page 1 and on page 12. Next to her was SIH. This photograph
          was taken at the Holiday Basketball Tournament that only varsity teams
          participate in. VELAKACHARLA does not see ABDELAZIZ in the photograph.

          (Agent Note- VELAKACHARLA reviewed documents bates stamped USAO-VB-01479420-
          email dated October 3, 2017 and an ABDELAZIZ profile.)

                                                                            SINGER-VOL032-000447
                  Case 1:19-cr-10080-NMG Document 2000-1 Filed 07/30/21 Page 6 of 6




FD-302a (Rev. 5-8-10)




Continuation of FD-302 of   (U) Interview of Nitya Velakacharla   , On   09/16/2020    , Page   5 of 5




             VELAKACHARLA does not know DONNA HEINEL (HEINEL). VELAKACHARLA was not a
          recruited basketball player for USC. VELAKACHARLA did not apply to USC. She
          did not have a discussion with the USC basketball coach about playing at
          USC. VELAKACHARLA did not send a photograph or athletic resume to anyone at
          USC to play basketball. VELAKACHARLA's photograph is on ABDELAZIZ's profile.
          She did not know that her picture was being used on ABDELAZIZ's profile.
          VELAKACHARLA did not give HEINEL or GAMAL ABDELAZIZ permission to use her
          picture on ABDELAZIZ's profile. VELAKACHARLA does not know ABDELAZIZ's exact
          height, but remembers that she was tall. VELAKACHARLA does not know
          ABDELAZIZ's date of birth or grades. It is true that ABDELAZIZ graduated in
          2018.

          (Agent Note- VELAKACHARLA reviewed documents bates stamped USC-00005728-
          email dated October 3, 2017 and an ABDELAZIZ profile.)

             VELAKACHARLA does not know KATIE FULLER. The profile picture is of
          VELAKACHARLA. The information in the narrative is the same as the other
          profile she reviewed. VELAKACHARLA did not give KATIE FULLER permission to
          use her picture on ABDELAZIZ's profile.




                                                                            SINGER-VOL032-000448
